NO. 12-19-00231-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 LINDA BOGGS, BLANCA FOSTER,                                  §   APPEAL FROM THE 124TH
 MARY BETH SMITH, RIKKI
 SANDVIK, TAMARA LITTLE, AND
 ESTELA TORRES,
 APPELLANTS
                                                              §   JUDICIAL DISTRICT COURT
 V.

 ZEID WOMEN'S HEALTH CENTER,
 LTD.,
 APPELLEE                                                     §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Mary Beth Smith, Rikki Sandvik, Tamara Little, Estela Torres, Blanca Foster, and Linda
Boggs, Appellants, filed an agreed motion to dismiss this appeal. The motion states that the parties
resolved the dispute between them. No decision has been delivered in this appeal. Accordingly,
the agreed motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00231-CV


               LINDA BOGGS, BLANCA FOSTER, MARY BETH SMITH,
             RIKKI SANDVIK, TAMARA LITTLE, AND ESTELA TORRES,
                                 Appellants
                                    V.
                     ZEID WOMEN'S HEALTH CENTER, LTD.,
                                  Appellee


                                Appeal from the 124th District Court
                         of Gregg County, Texas (Tr.Ct.No. 2019-421-B)

                    THIS CAUSE came on to be heard on the motion of the Appellants to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.